     WRIGHT, FINLAY & ZAK, LLP
 1
     Christina V. Miller, Esq.
 2   Nevada Bar No. 12448
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     cmiller@wrightlegal.net
 6   rhernandez@wrightlegal.net
 7   Attorneys for Defendant, Select Portfolio Servicing, Inc.

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
10   NATALIE C. ROSENBAUM AND RICHARD                     Case No.: 2:21-cv-00162- KJD-VCF
     A. ROSENBAUM,
11                                                        UNOPPOSED MOTION TO STAY CASE
                    Plaintiff,                            PENDING MAGISTRATE JUDGE
12                                                        SETTLEMENT CONFERENCE
13          vs.

14   SELECT PORTFOLIO SERVICING, INC.,
15                  Defendant.
16
17          Defendant, Select Portfolio Servicing, Inc. (“SPS”), by and through its counsel of record,

18   hereby moves this Court to stay this case pending a referral to the magistrate judge for a settlement

19   conference.

20          On Thursday, April 22, 2021, Plaintiffs’ counsel asked the undersigned counsel if SPS

21   would agree to participate in a magistrate judge settlement conference. Plaintiffs’ counsel also

22   agreed to say all deadlines, including the deadline for SPS to file a responsive pleading. Per the

23   stipulation of the parties, April 30, 2021, is the deadline for SPS to respond to the complaint [ECF

24   No. 11].

25          SPS’s counsel emailed Plaintiffs’ counsel on April 29, 2021 to confirm SPS willingness to

26   participate in a settlement conference and asked Plaintiffs’ counsel if he would prepare a

27   stipulation and order to that effect. As of 4:30 p.m. on April 29, 2021, SPS’s counsel has not heard

28   back from Plaintiff’s counsel on the proposed stipulation.




                                                  Page 1 of 3
 1          Out of an abundance of caution, SPS files this Motion to preserve its rights and to comply
 2   with all deadlines in the case. A copy of all relevant correspondence is included with this motion.
 3          DATED this 30th day of April, 2021.
 4
                                                   WRIGHT, FINLAY & ZAK, LLP
 5
 6                                                 /s/ Ramir M. Hernandez
                                                   Christina V. Miller, Esq.
 7                                                 Nevada Bar No. 12448
 8                                                 Ramir M. Hernandez, Esq.
                                                   Nevada Bar No. 13146
 9                                                 7785 W. Sahara Ave., Suite 200
                                                   Las Vegas, NV 89117
10                                                 Attorneys for Defendant, Select Portfolio
11                                                 Servicing, Inc.

12
13
14
                         3rd day of of May, 2021
              Dated this ____
15
16
17                                                 ____________________________________
                                                   Kent J. Dawson, U.S. District Judge
18
19
20
21
22
23
24
25
26
27
28



                                                 Page 2 of 3
